Exhibit 10.1

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

  1. CONTRACT ID CODE     PAGE     OF      

 

    1    

 

 

    3    

2. AMENDMENT/MODIFICATION NO.

041

 

3. EFFECTIVE DATE  

See Block 16C

  4. REQUISITION/PURCHASE REQ. NO.       5. PROJECT NO. (If applicable)
6. ISSUED BY                                                  CODE   5ASNET  
7. ADMINISTERED BY (IF OTHER THAN ITEM 6)     CODE     5ASNET  

ALAINA EARL

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW

Room 1P 650

Washington DC 20260-0650

(202) 268-6580

 

 

Air Transportation CMC

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State, and Zip Code)    
      (x)         9A. AMENDMENT OF SOLICITATION NO.

 

FEDERAL EXPRESS CORPORATION

             

3610 HACKS CROSS ROAD

MEMPHIS TN 38125-8800

           

9B. DATED (SEE ITEM 11)

 

   

     x      

 

 

10A. MODIFICATION OF CONTRACT/ORDER NO.

ACN-13-FX

 

                  10B. DATED (SEE ITEM 13) SUPPLIER CODE:      000389122  
FACILITY CODE                           04/23/2013

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

¨          ¨  is extended,         ¨  is not extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning                  copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment number. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If Required)

See Schedule

 

Net Increase:      [*]

    

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

   

 

(x)  

  A. THIS CHANGE BY CLAUSE IS ISSUED PURSUANT TO: (Specify Clause) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.     x      

 

Monthly Fuel Adjustment

 

   

 

¨  

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14.

 

       

 

¨  

 

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO THE AUTHORITY OF: THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

       

 

¨  

 

D. OTHER (such as no cost change/cancellation, termination, etc.) (Specify type
of modification and authority): THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

 

       

 

E. IMPORTANT: Contractor      ¨    is not,      x    is required to sign this
document and return              copies to the issuing office.

 

   

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

In accordance with contract ACN-13-FX and the ¿Fuel Adjustment¿ section, the
following Line Haul Rate (fuel) for the Day Network as set out in Attachment 10
is modified for performance during the period of April 27, 2015 to May 31, 2015
(Operating Period 20) as follows:

 

From:

[*] per cubic foot

To:

[*] per cubic foot

 

This is a decrease of [*].

Continued...

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

 

15A. NAME AND TITLE OF SIGNER (Type or print)

 

    Paul J. Herron, Vice President

         

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

    Brian Mckain

15B. CONTRACTOR/OFFEROR

 

/s/ PAUL J. HERRON

(Signature of person authorized to sign)

     

15C. DATE SIGNED  

 

1-8-16

 

16B. CONTRACT AUTHORITY

 

/s/ BRIAN MCKAIN

(Signature of Contracting Officer)

     

16C. DATE SIGNED

 

1/12/16

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.  

Page

 

2

 

Of

 

3

   

CONTRACT/ORDER NO.

ACN-13-FX/041

 

AWARD/ EFFECTIVE DATE  

 

See Block 16C

  MASTER/AGENCY CONTRACT NO       SOLICITATION NO.  

SOLICITATION         ISSUE DATE

                ITEM NO       SCHEDULE OF SUPPLIES / SERVICES   QUANTITY   

 UNIT 

      UNIT PRICE      

AMOUNT

   

 

[*]

This modification also incorporates Operating Period 23 (August) Scheduled
Charters into the ACN-13-FX contract, with the following conditions:

 

A) Once the Charters are scheduled they cannot be canceled.

B) All Service and Scan penalties (reductions in payment) will be eliminated for
Operating Period 23 in which these ¿Scheduled Charters¿ will operate.

C) Volume will be inducted into the network at the Memphis Hub and will incur
appropriate tier pricing and will be processed normally.

 

FedEx will notify the Postal Service if the Tender requirement is different than
what is currently in the contract. Delivery does not change.

 

Payments for said charters will be paid as part of the Operating Period
reconciliation.

Sub Rept Req’d: Y Carrier Code; FX Route Termini

S: Various Route Termini End: Various Payment

Terms: SEE CONTRACT

Discount Terms:

See Schedule

Accounting Info:

BFN: 670167

FOB: Destination

Period of Performance: 12/01/2014 to 09/30/2020

 

Change Item 1 to read as follows:

                               

Day Network

Account Number: 53503

 

Delivery: 12/01/2014

Delivery Location Code: 18310M

WASHINGTON D DC NOM

WASHINGTON DC NOM

USPS

475 LENFANT PLZ SW RM 6631

WASHINGTON DC 202606631

              [*]                

Continued...

 

               

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.  

PAGE

 

3

 

OF

 

3

   

CONTRACT/ORDER NO.

ACN-13-FX/041

 

AWARD/ EFFECTIVE DATE  

 

See Block 16C

  MASTER/AGENCY CONTRACT NO.       SOLICITATION NO.  

SOLICITATION         ISSUE DATE

ITEM NO   SCHEDULE OF SUPPLIES/SERVICES   QUANTITY  

    UNIT    

  UNIT PRICE  

AMOUNT

 

7

 

Amount: [*]

 

This is for estimation purposes only and is not a guarantee of contract value.

 

Change Item 7 to read as follows:

 

Scheduled Charter Option

Account Number: 53703

 

Delivery: 03/30/2015

Delivery Location Code: 18310M

USPS SHARED NETWORKS

475 LENFANT PLZ SW RM 7900

WASHINGTON DC 20260-6631

Amount: [*]

             

 

[*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

FedEx Scheduled Charters-USPS August

Operating Period

 

              Tuesday   Wednesday   Thursday   Friday   Saturday   Sunday  
Weekly Total   A/C Type    Rate   Weekly Rate   MTD rate Location   
Days operated    Cubic Feet available                                           
 

EWR

  

TUES, THUR, SAT

   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   A-310    [*]   [*]   [*]

EWR

  

SAT

   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   MD-10    [*]   [*]   [*]

FLL

  

TUES

   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   757    [*]   [*]   [*]

MIA

  

SUN

   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   757    [*]   [*]   [*]

LAX

  

TUES, THUR, SUN

   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   757    [*]   [*]   [*]

LAX

  

SAT

   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   A310    [*]   [*]   [*]

SLC

  

TUES, THUR, SAT

   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   757    [*]   [*]   [*]

PHL

  

TUES, SAT

   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   757    [*]   [*]   [*]   

Day and Weekly Total Week

     [*]   [*]   [*]   [*]   [*]   [*]   [*]        [*]   [*]

We will operate FLL request out of MIA on Sunday

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.